IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00040-CV

FLEETA FANNETTE,
                                                           Appellant
v.

ROBERT FANNETTE, MARY A. FANNETTE
AND NANCY FANNETTE,
                                                           Appellees



                        From the 272nd District Court
                             Brazos County, Texas
                     Trial Court No. 11-001262-CVDA-272


                          MEMORANDUM OPINION


      Appellant, Fleeta Fannette, and appellees, Robert Fannette, Mary A. Fannette, and

Nancy Fannette, have filed an agreed motion to dismiss this appeal with prejudice. See

TEX. R. APP. P. 42.1(a)(1)-(2). Dismissal of this appeal does not prevent a party from

seeking relief to which it would otherwise be entitled. The motion is granted, and the

appeal is dismissed. Costs are assessed against the party incurring the same.
                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed December 20, 2017
[CV06]




Fannette v. Fannette, et al.                                  Page 2